 


110 HR 1409 IH: College Life Safety and Fire Prevention Act
U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1409 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2007 
Mr. Fossella (for himself, Mr. Tiberi, Mr. Walsh of New York, Mr. Miller of Florida, Mr. English of Pennsylvania, Mr. Arcuri, and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To establish a demonstration incentive program within the Department of Education to promote installation of fire alarm detection systems, or other fire prevention technologies, in qualified student housing, dormitories, and other university buildings, and for other purposes. 
 
 
1.Short title; findingsThis Act may be cited as the College Life Safety and Fire Prevention Act. 
2.Establishment of a life safety and fire prevention demonstration incentive program
(a)DefinitionsFor purposes of this Act:
(1)SecretaryThe term Secretary means the Secretary of Education. 
(2)Eligible entityThe term eligible entity means any of the following:
(A)An accredited historically Black college or university (as that term is used in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)).
(B)An accredited Hispanic-serving institution (as that term is defined in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a)).
(C)An accredited tribally controlled college or university (as that term is defined in section 2 of the Tribally Controlled College or University Assistance Act of 1978 (25 U.S.C. 1801)). 
(D)Any other institution of higher education (as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)). 
(E)A social fraternity or sorority exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. 501(a)), the active membership of which consists primarily of students in attendance at such an institution of higher education.
(3)Fire alarm detection systemThe term fire alarm detection system or other fire detection and prevention technologies means a system, or portion of a combination of systems, that contains components and circuits arranged to monitor and annunciate the status of fire alarm or supervisory signal initiating devices, and includes smoke detectors, manual pull stations, sprinkler and suppression systems, extinguishing systems, and other fire prevention technologies, to initiate the appropriate response to those signals for fire prevention and fire safety purposes. 
(b)GrantsThe Secretary shall establish a demonstration program to award grants on a competitive basis to eligible entities for the purpose of contracting with fire alarm companies to professionally install fire alarm detection systems or other fire detection and prevention technologies in student housing, dormitories, and other buildings controlled by such entities. 
(c)Selection priorityIn making grants under subsection (b), the Secretary shall give priority to eligible entities that demonstrate the greatest financial need. 
(d)ReservationsOf the amount made available to the Secretary for grants under this section for each fiscal year, the Secretary shall award—
(1)not less than 10 percent to eligible entities that are historically Black colleges and universities, Hispanic-serving institutions, and tribally controlled colleges and universities (as described in subparagraphs (A), (B), and (C) of subsection (a)(2)); and 
(2)not less than 10 percent to eligible entities that are social fraternities and sororities. 
(e)ApplicationTo seek a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. 
(f)Matching requirementAs a condition of receipt of a grant under subsection (b), the applicant shall provide (directly or through donations from public or private entities) non-Federal matching funds in an amount equal to not less than the amount of the grant.
(g)Limitation on administrative expensesNot more than 10 percent of a grant made under subsection (b) may be expended for administrative expenses with respect to the grant. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $3,000,000 for each of the fiscal years 2007 through 2010. 
 
